Felton, J.
1. In an action for the breach of a written real-estate-brokerage contract, filed against a man and his wife as co-partners, where the contract sued on was under seal and was signed by only one of the defendants in her individual name, no legal recovery can be had against the partnership and a verdict found by the jury for the defendants will not be reversed because of alleged errors on the trial. No recovery may be had against a partnership for a breach of a contract signed by one of the partners as an individual obligation only, where the other is not stricken by amendment. Doody Co. v. Jeffcoat, 127 Ga. 301 (56 S. E. 421); Code, § 81-1306. Only parties to sealed instruments may sue or be sued thereon. Hollingsworth v. Georgia Fruit Growers, 185 Ga. 873 (196 S. E. 766).
The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Sutton, C. J., and Worrill, J., concur.